                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                  │ Case No. 2:18-cv-03723
                                               │
                                               │ Hon. JOSHUA D. WOLSON
                                               │
               Plaintiff,                      │
       v.                                      │
FCS CAPITAL LLC et al.                         │
                                               │
                                               │
               Defendant.                      │


REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton



              PLAINTIFF’S MOTION TO DETERMINE THE SUFFICIENCY
            OF DEFENDANTS’ ANSWERS TO POST-JUDGMENT DISCOVERY
                   AND FOR DEFENDANTS TO BE SANCTIONED



       Plaintiff and Judgment Creditor, James Everett Shelton, by and through the undersigned

counsel, hereby bring the following Motion to Determine the Sufficiency of Defendants’

Answers to Post-Judgment Discovery Requests and for Sanctions, and in support of his Motion

avers as follows:

1.     The Court entered judgment in favor of Plaintiff and against Defendants in the amount of

$54,000.00 on December 11, 2019.




                                               1
2.        On April 1, 2020, Plaintiff’s counsel served Defendants with post-judgment discovery

requests, consisting of interrogatories and requests for production of documents in aid of

execution. ECF No. 52.

3.        The Court granted Plaintiff’s Renewed Motion to Compel Post-Judgment Discovery on

May 26, 2020, and entered an Order requiring Defendants to respond fully and completely,

without objections, to Plaintiff’s post-judgment discovery requests on or before June 1, 2020.

ECF No. 55.

4.        Defendants filed a Motion for Reconsideration of the Court’s May 26, 2020 Order. ECF

No. 56.

5.        Defendants’ Motion for Reconsideration was denied on June 17, 2020. ECF No. 61.

6.        Defendants filed a Notice of Appeal of the denial of its Motion for Reconsideration on

June 29, 2020. ECF No. 63.

7.        Since Defendants failed to comply with the Court’s May 26, 2020 Order, Plaintiff filed

motions for contempt and for sanctions pursuant to Rule 37 on June 29, 2020.

8.        The Court held a hearing on July 17, 2020, wherein the Court found it retained

jurisdiction to enforce its post-judgment discovery order in aid of execution, despite the fact that

Defendants appealed the Court’s decision to the Third Circuit.

9.        On July 21, 2020, the Court entered an Order finding Defendants in Contempt of Court,

fining them $100.00 per day they failed to comply with the Court’s May 26, 2020 Order

compelling discovery in aid of execution, and awarding Plaintiff his attorney’s fees incurred

therein pursuant to Rule 37. See ECF No. 73.

10.       On July 23, 2020 at 6:36 PM, Defendants submitted their responses to the Post-Judgment

Interrogatories in Aid of Execution (attached as Exhibit B to the Renewed Motion to Compel,

                                                  2
ECF No. 54-2), however, both Defendants (Emil Yashayev and Barry Shargel) failed to make

full and complete responses to the Interrogatories, without objection, as required by the Court’s

Order of May 26, 2020. See Exhibit 1- Email From Defense Counsel, a true and correct copy of

Attorney Thomas’s email to Plaintiff’s counsel submitting discovery responses. See also Exhibit

9- Interrogatories to Yashayev and Exhibit 10- Interrogatories to Shargel.

11.      Attached to the Defense Counsel’s July 23, 2020 e-mail at 6:36 PM were twenty (20)

PDF attachments, eighteen (18) of which were business bank statements for a checking account

in the name of FCS Capital LLC at JPMorgan Chase Bank, N.A. (“Chase”).

12.      The remaining two (2) PDFs attached, titled “Barry Shargel Questions.pdf” and “Emil

Yashayev Questions”, contained Defendants’ responses to Plaintiff’s post-judgment

interrogatories in aid of execution. A true and correct copy of Emil Yashayev’s answers to

interrogatories in aid of execution is attached as Exhibit 2- A true and correct copy of Barry

Shargel’s answers to interrogatories is attached as Exhibit 3 to this Motion1.

13.      However, Defendants Emil Yashayev and Barry Shargel produced zero responsive

documents, relating to themselves individually, to Plaintiff’s requests for production of

documents in aid of execution!

14.      Defendants failed to respond fully and completely to the Interrogatories attached as

Exhibit B to the Renewed Motion to Compel (ECF No. 54-2), as required by the Court’s May 26,

2020 Order (ECF No. 55).

                                               Interrogatory Deficiencies



1
 It should be noted that Defendants initially failed to swear that their responses were true and correct under penalty
of perjury, as required by 28 U.S.C. § 1746. At the request of Plaintiff, Defendants subsequently provided a notary
block wherein they notarized a written declaration under penalty of perjury that their responses were true and
correct.

                                                           3
15.    Defendant Emil Yashayev responded to Interrogatory 1 which requested basic personal

information about the Defendant, but Defendant did not provide his date of birth, telephone

number, or social security number.

16.    Defendant Barry Shargel responded to Interrogatory 14, stating that he is self-employed

with FCS Capital LLC, but does not state his average gross and net annual earnings.

17.    Defendant Barry Shargel responded to Interrogatory 14, also stating he is self-employed

(with FCS Capital LLC) and stated “No income as of now due to the global pandemic” but he

did not state his average gross and net annual earnings.

18.    Interrogatory 15 asks Defendants if they are associated with a business or professional

partnership or joint venture. Defendants both answered “Not available at this time”, which makes

no sense because this is either a “Yes” or “No” question, and if “Yes”, Defendants need to

provide further details.

19.    Interrogatory 16 asks about corporations in which Defendant(s) are principle owner(s).

Defendants responded “Not available at this time”.

20.    Defendant Emil Yashayev responded to Interrogatory 17 “N/A” regarding what his gross

taxable income was as shown by his federal income tax returns for the years 2016-2019. It is

unclear from this response if Yashayev did not file federal income tax returns for these years, or

if he is really claiming he earned no taxable income during these years.

21.    Defendant Emil Yashayev responded to Interrogatory 19 which asks about Defendant’s

residence, and Defendant responded he is alone in his house, but does not provide the address of

the house he is referring to.

22.    Interrogatory 20 asks for Defendants’ landlords’ name and address(es), and this

information was not provided by either Defendant. Furthermore, Defendant Emil Yashayev

                                                 4
states he does not pay rent, and Plaintiff would like to know who is allowing Defendant to reside

at their house rent-free.

23.     Defendants both responded “N/A” to Interrogatories 25 and 26 regarding owning or

leasing motor vehicles. This response should be a “Yes” or “No” answer.

24.     Defendants responded to Interrogatory 28, but neither Defendant disclosed owning any

items worth more than $100.00. This information is crucial to Plaintiff’s ability to recover on the

judgment balance, but Defendants’ disingenuous response prevents Plaintiff from doing so.

25.     Defendant Emil Yashayev responded to Interrogatory 31 which requested information

relating to any financial institutions where Defendant maintains checking, savings, or other

depository accounts, stating that he “only [has] a checking account currently I have less than

$100 in it”. But Yashayev provides no additional details about the account such as the name of

the bank, account number, bank statements, etc. This information is crucial to Plaintiff’s ability

to recover on the judgment balance.

26.     Defendant Barry Shargel responded to interrogatory 31 stating he has an account at TD

Bank, but provides no additional information such as account number, current balance, etc. and

provided no bank statements. This information is crucial to Plaintiff’s ability to recover on the

judgment balance.

27.     Defendants responded to Interrogatory 42 “N/A” regarding whether or not Defendants

have any insurance policies against loss or damage to property (i.e. auto insurance). This seems

to be a disingenuous response, because in order to operate a motor vehicle, a person is required

by law to maintain valid auto insurance.

28.     Interrogatory 62 asks if Defendants have any credit cards. Neither Defendant disclosed

anything, which Plaintiff believes is a disingenuous response.

                                                 5
                        Attempts to Meet and Confer Regarding Deficiencies

29.    On July 24, 2020 at 11:05 AM, Plaintiff’s counsel e-mailed Defendants’ counsel,

identifying each of the deficiencies described above, requesting that Defendants address these

deficiencies immediately. See Exhibit 4 Email to Josh Thomas Regarding Deficiency.

30.    Eleven (11) minutes later, at 11:16 AM on July 24, 2020, Attorney Thomas responded to

undersigned counsel’s e-mail, stating that he would discuss the deficiencies with his clients on

Monday [July 27, 2020] in good faith, prepare any responses, and have them to undersigned

counsel by Wednesday, July 29th. See Exhibit 5- Email Response From Thomas Denying

Deficiency.

31.    On July 27, 2020 at approximately 11:00 AM, Plaintiff’s counsel spoke with Attorney

Thomas via telephone.

32.    On July 27, 2020 at 2:26 PM, Plaintiff’s counsel e-mailed Attorney Thomas, confirming

the content of counsel’s telephone conversation.

       “This is just to confirm the content of the conversation we had earlier today around 11:00
       am EST wherein we agreed as follows.

       You will be conferring with your clients no later than Thursday to inquire with them
       regarding individual tax returns, individual bank statements, and information on
       individual credit cards, individual vehicles, individual rental/lease/real estate
       arrangements, and the other deficiencies that were detailed in the prior email on Friday
       July 24, 2020.

       We will expect and anticipate production of documents over the 14 days following your
       upcoming 7/30/2020 Thursday conferring with your clients. While not discussed on the
       phone call, but rather here and now, we will expect and anticipate production by
       8/13/2020 at 5:00 pm EST. In essence, we are giving you a 14 day extension from
       7/30/2020 to 8/13/2020.”

       See Exhibit 6- Email to Thomas After Phone Call.




                                                   6
33.    Notably, Plaintiff’s counsel did not tell Attorney Thomas that he would be sending

“follow-up questions” or “new discovery requests” to Defendants, as the previous discovery

requests were clear and self-explanatory.

34.    Defendants failed to supplement any of their discovery requests by August 13, 2020.

 On August 14, 2020, Attorney Thomas wrote to Plaintiff’s counsel, stating that he could not

 use Plaintiff’s counsel’s prior e-mail [of July 24, 2020 at 11:05 AM] to discuss the identified

 deficiencies with his clients, because “it was not structured in such a way that I could go

 through new questions with my clients and make subsequent discovery requests. Without those

 new requests, I cannot perform my update discussion with my client today.” See Exhibit 7-

 Email from Thomas Claiming Inability to Process.

35.    On Monday, August 17, 2020, Plaintiff’s counsel and Attorney Thomas had yet another

telephone conversation, during which Plaintiff’s counsel flatly told Attorney Thomas that no

follow-up or “clarified” discovery requests from Plaintiff were forthcoming, and that Plaintiff

regards the discovery requests as self-explanatory.

36.    At Defense Counsel’s request, Plaintiff’s counsel re-sent his e-mail of July 24, 2020 at

11:05 AM to Defense Counsel, laying out each of the discovery deficiencies. See- Exhibit 8

Email Chain [showing majority of emails between both Plaintiff’s Counsel and Defense Counsel,

with the note that the email chain is not intuitive nor particularly easy to follow given the nature

of replying to emails and initiating new emails over a period of approximately 45 days]

37.    To date, Defendants have failed to supplement their responses, despite the fact that over

one (1) month has now elapsed, with Plaintiff giving Defendants every opportunity to cooperate

in good-faith.

                                             Relief Requested

                                                  7
38.     Based upon Defendants Emil Yashayev’s and Barry Shargel’s failure to comply with the

Court’s May 26, 2020 Order and failure to fully respond to the Post-Judgment interrogatories in

aid of execution, Plaintiff files this Motion to Determine Sufficiency and asks the Court to

determine that Defendants’ discovery responses to the interrogatories mentioned above were

insufficient.

39.     Based upon Defendants Emil Yashayev’s and Barry Shargel’s failure to comply with the

Court’s May 26, 2020 Order, Plaintiff seeks sanctions in the form of attorney’s fees incurred

pursuant to Rule 37(b)(2)(A)(vii) and/or Rule 37(b)(2)(C).

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order directing the

Defendants to fully and accurately respond to Plaintiff’s Post-Judgment Interrogatories in aid of

execution, and to produce all responsive documents to Plaintiff’s requests for production in aid

of execution, and seeks sanctions against Defendants for their failure to comply with the Court’s

Order of May 26, 2020, and for any further such relief as the Court deems appropriate.



                                                 Respectfully submitted,
                                                 REO LAW, LLC
                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for Plaintiff James Everett Shelton


Dated: August 27, 2020




                                                 8
                                CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on August 27, 2020, I submitted the foregoing to the Clerk of Court’s Electronic

Filing System, which should automatically provide notification to all attorneys of record that said

filing has been submitted.

Dated: August 27, 2020
                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for James Everett Shelton




                                                9
